DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 28-31 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation “The ejector assembly of claim XX” fails to include all the limitations previously claimed in the claims on which it depends. Claims 28-30 depend on claims 27 and 11 which recite a gas turbine engine that includes an ejector assembly. However, claims 28-30 only recite the ejector assembly portion of the gas turbine and therefore fails to include the remaining portion of claim 11 drawn to the gas turbine engine preceding the ejector assembly.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greenlaw US 4,516,660.

    PNG
    media_image1.png
    263
    797
    media_image1.png
    Greyscale

Regarding claim 1, Greenlaw discloses an ejector assembly, comprising a primary nozzle 10 in fluid communication with a primary fluid inlet, the inlet is regarded as the core engine flow; a secondary nozzle 16 in fluid communication with a secondary fluid inlet, the inlet is regarded as the fan air bypass duct; and at least one translatable ring 10a that surrounds an outside surface of the primary nozzle, the upper portion of element 10a surrounds an outside surface of the inner portion of 10a and the static portion of the primary nozzles forming the continuous surface therewith, the primary nozzle being oriented concentrically within the secondary nozzle, the two nozzles are concentrically oriented as shown in fig. 1, and the secondary nozzle having a venturi downstream of an outlet of the primary nozzle, the venturi portion is labeled above; and the primary nozzle having a variable nozzle cross-sectional area, see col. 7, lines 18-38.
 Regarding claim 26, Greenlaw discloses the at least one translatable ring that surrounds the outside surface of the primary nozzle is translatable in relation to both the primary nozzle and the secondary nozzle. The translatable ring 10a moves with relation to both the primary and secondary nozzles. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 21, 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vilela et al. US 2003/0118455 in view of Sugawara.
Regarding claim 1, Vilela discloses an ejector assembly, see title, comprising: a primary nozzle 19 in fluid communication with a primary fluid inlet 12; a secondary nozzle 14 in fluid communication with a secondary fluid inlet 16; the primary nozzle being oriented concentrically within the secondary nozzle, the primary and secondary nozzles are arranged about the axis 0--0, and the primary nozzle having a variable nozzle cross-sectional area, the area of the primary nozzle varies with the movement of the cap 70; and at least one translatable ring that surrounds an outside surface of the primary nozzle, the portion at 64, 20 is a translating ring that surrounds 60, 19. Vilela does not disclose the secondary nozzle having a venturi downstream of an outlet of the primary nozzle.
	Sugawara teaches a venturi downstream of the primary nozzle, the venturi throat is 44 and is downstream of the outlet 32b of the primary nozzle. The venturi creates a negative pressure in the vicinity of the throat portion which draws the fluid therethrough. See para. [0071].
Id.
	Regarding claim 2, Vilela discloses the primary nozzle is variable as a function of pressure. See element 70, the cap moves axially based on pressure of the entraining fluid.
	Regarding claim 3, Vilela discloses the primary nozzle area increases with increased pressure of a primary fluid from the primary fluid inlet. See para. [0098].
	Regarding claim 21, Vilela, as taught by Sugawara, the at least one translatable ring is configured to allow a primary air flow from the primary fluid inlet to enter the primary nozzle. The ring 20, 64 cooperates with the entire structure to direct primary air flow toward the primary nozzle outlet 19. 
	Regarding claim 24, Vilela, in view of Sugawara, discloses all elements except the at least one translatable ring is assembled from a plurality of segments. Vilela is at best silent to the material or manner construction of the ring 64, 60 but does state that a second portion 64 integrally molded on the outside surface of the central portion 60. See para. [0057]. However, the inclusion of a segmented ring in lieu of an integral or monolithic ring is found to be an obvious separation over the prior art structure. See MPEP 2144.04(V)(C). The plurality of segments appears to have no new or unexpected results over an integral ring and Vilela must teach one of the two configurations. The Applicant’s disclosure merely states that the segments can be used at para. [0030] without acknowledging any criticality or importance to the inclusion of the segmented ring. Lastly, the claim limitation amounts to a process of manufacturing a product where In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Thus, here, the Examiner notes that the product claimed in claim 24 is substantially identical to that of the prior art and therefore the limitation is unpatentable. 
Regarding claim 25, Vilela, in view of Sugawara, discloses the primary fluid inlet is in fluid communication with a high pressure source, see fig. 1, element 12, the motive fluid source, and the second fluid inlet is in fluid communication with a low pressure source, see fig. 1, element 16, the fluid to be suctioned. 

Claim 11-13, 18-20, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Granitz et al. US 2003/0097872 in view of Vilela and Sugawara.
	Regarding claim 11, Granitz discloses a gas turbine engine comprising: a source of high pressure air, see para. [0018], compressor bleed 220, a region of low pressure air 36 sump vent, and an ejector assembly shown at about 58. Granitz does not disclose the details of the variable ejector assembly as claimed.
See claim 1 above. The primary fluid inlet corresponds to a high pressure fluid inlet and the secondary fluid inlet corresponds to a low pressure fluid inlet. 
	It would have been obvious to provide a variable ejector in place of the ejector assembly of Granitz, as taught by Vilela, in order to provide a variable ejector that provides desirable leakage phenomena as the pressure increases in the primary nozzle to provide the desired pressure actuation. See para. [0072]. 
Granitz, in view of Vilela, does not disclose the secondary nozzle having a venturi downstream of an outlet of the primary nozzle.
	Sugawara teaches a venturi downstream of the primary nozzle, the venturi throat is 44 and is downstream of the outlet 32b of the primary nozzle. The venturi creates a negative pressure in the vicinity of the throat portion which draws the fluid therethrough. See para. [0071].
	It would have been obvious to an ordinary skilled worker to provide a venturi downstream of the nozzle 19 of Granitz, in view of Vilela, as taught by Sugawara, to generate the negative pressure that entrains the low pressure fluid. Id.
	Regarding claims 12 and 13, referring to claims 2-3 above, Granitz, in view of Vilela and Sugawara, discloses all elements.

	Regarding claim 19, Granitz discloses the region of low pressure air is a sump. See Granitz fig. 2, element 36 is a sump vent. 
	Regarding claim 20, Granitz discloses the primary nozzle area increases when the gas turbine engine is operating in a high power condition. The variable area nozzle of Granitz, in view of Vilela, increases when the pressure of the fluid increases.
	Regarding claim 27, Granitz, in view of Vilela and Sugawara, discloses the at least one translatable ring is configured to allow a primary air flow from the primary fluid inlet to enter the primary nozzle. The ring 20, 64 cooperates with the entire structure to direct primary air flow toward the primary nozzle outlet 19. 

Allowable Subject Matter
Claims 22-23, 28-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims notwithstanding the issues identified above.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 22 and 28, the prior art does not teach or fairly suggest in combination with the structure of the limitations intervening therebetween, the high pressure air/primary air flow enters the primary nozzle from a location that is radially outward from the primary nozzle.
. 

Response to Arguments
Applicant's arguments filed 8/3/2021 have been fully considered but they are not persuasive.
The Applicant has amended the claims to render moot the rejection under Section 102 over Sugawara. The Examiner does note that the broadness of claim 11 warrants anticipation rejections under Greenlaw cited above. Additionally, Benedict US 3,048,973 teaches substantially duplicative subject matter but an anticipation rejection has been withheld.
As interpreted above, Vilela does in fact disclose a translatable ring element identified in the rejection above. The Examiner notes that the claims as currently amended merely recite a translatable ring assembly on an outer surface of the nozzle without regard to the function or purpose of the translatable ring to clearly distinguish over the prior art. The Examiner asserts that elements 64, 20 meet the limitations amended on its face, albeit, the function of the ring is not similar to that disclosed in the specification. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765.  The examiner can normally be reached on 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/GERALD L SUNG/Primary Examiner, Art Unit 3741